Name: Commission Implementing Decision (EU) 2019/919 of 4 June 2019 on the harmonised standards for recreational craft and personal watercraft drafted in support of Directive 2013/53/EU of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  maritime and inland waterway transport;  European organisations
 Date Published: 2019-06-05

 5.6.2019 EN Official Journal of the European Union L 146/106 COMMISSION IMPLEMENTING DECISION (EU) 2019/919 of 4 June 2019 on the harmonised standards for recreational craft and personal watercraft drafted in support of Directive 2013/53/EU of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (1), and in particular Article 10(6) thereof, Whereas: (1) In accordance with Article 14 of Directive 2013/53/EU of the European Parliament and of the Council (2), products which are in conformity with harmonised standards or parts thereof the references of which have been published in the Official Journal of the European Union, are presumed to be in conformity with the requirements covered by those standards or parts thereof set out in Article 4(1) of Directive 2013/53/EU and Annex I to that Directive. (2) By Commission Implementing Decision C(2015) 8736 (3), the Commission made a request to CEN/Cenelec for drafting, revision and completion of the work on harmonised standards in support of Directive 2013/53/EU addressing stricter essential requirements set out in Article 4(1) of Directive 2013/53/EU and Annex I to that Directive in comparison with the repealed Directive 94/25/EC of the European Parliament and of the Council (4). (3) Specifically, CEN/Cenelec were requested to adopt new standards for electrical systems, protection from falling overboard, discharge prevention, builder's plate, owner's manual, visibility from main steering position, buoyancy and escape means of multihulls, gas systems, exhaust emissions and watercraft identification and to revise existing standards and draft standards under development. (4) On the basis of the request set out in Implementing Decision C(2015) 8736, CEN/Cenelec revised several harmonised standards for small craft and inflatable boats. (5) CEN/Cenelec revised the Annexes of harmonised standards to quote the full title of Directive 2013/53/EU as well as to indicate in a clear and detailed manner the correlation between the clauses of standards and relevant essential requirements. (6) On the basis of the request set out in Implementing Decision C(2015) 8736 CEN/Cenelec drafted standard EN ISO 8666:2018. The standard is the reference standard in terms of principal boat dimensions and related data as well as mass specifications and various loading conditions. That standard provides technical specifications in relation to definition of hull length set out in Article 3(10) of the Directive 2013/53/EU. (7) The Commission together with CEN/Cenelec has assessed whether the standards for small craft and inflatable boats drafted by CEN/Cenelec comply with the request set out in Implementing Decision C(2015) 8736. (8) The standards for small craft and inflatable boats satisfy the requirements, which they aim to cover and which are set out in Article 4(1) of Directive 2013/53/EU and Annex I to that Directive. It is therefore appropriate to publish the references of those standards in the Official Journal of the European Union. (9) It is therefore necessary to withdraw the references to those standards that are replaced by the new standards drafted by CEN/Cenelec. (10) Compliance with a harmonised standard confers a presumption of conformity with the corresponding essential requirements set out in Union harmonisation legislation from the date of publication of the reference of such standard in the Official Journal of the European Union. This Decision should therefore enter into force on the date of its publication, HAS ADOPTED THIS DECISION: Article 1 The references to harmonised standards for recreational craft and personal watercraft drafted in support of Directive 2013/53/EU, listed in Annex I to this Decision, are hereby published in the Official Journal of the European Union. Article 2 The references to harmonised standards for recreational craft and personal watercraft drafted in support of Directive 2013/53/EU, listed in Annex II to this Decision, are hereby withdrawn from the Official Journal of the European Union. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 4 June 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 316, 14.11.2012, p. 12 (2) Directive 2013/53/EU of the European Parliament and of the Council of 20 November 2013 on recreational craft and personal watercraft and repealing Directive 94/25/EC (OJ L 354, 28.12.2013, p. 90). (3) Commission Implementing Decision C(2015) 8736 of 15 December 2015 on a standardisation request to the European Committee for Standardisation and the European Committee for Electro-technical Standardisation as regards recreational craft and personal watercraft in support of Directive 2013/53/EU of the European Parliament and of the Council of 20 November 2013 on recreational craft and personal watercraft and repealing Directive 94/25/EC. (4) Directive 94/25/EC of the European Parliament and of the Council of 16 June 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to recreational craft (OJ L 164, 30.6.1994, p. 15). ANNEX I No Reference of the standard 1. EN ISO 6185-1:2018 Inflatable boats - Part 1: Boats with a maximum motor power rating of 4,5 kW (ISO 6185-1:2001) 2. EN ISO 6185-2:2018 Inflatable boats - Part 2: Boats with a maximum motor power rating of 4,5 kW to 15 kW inclusive (ISO 6185-2:2001) 3. EN ISO 6185-3:2018 Inflatable boats - Part 3: Boats with a hull length less than 8 m with a motor rating of 15 kW and greater (ISO 6185-3:2014) 4. EN ISO 6185-4:2018 Inflatable boats - Part 4: Boats with a hull length of between 8 m and 24 m with a motor power rating of 15 kW and greater (ISO 6185-4:2011, Corrected version 2014-08-01) 5. EN ISO 7840:2018 Small craft - Fire-resistant fuel hoses (ISO 7840:2013) 6. EN ISO 8469:2018 Small craft - Non-fire-resistant fuel hoses (ISO 8469:2013) 7. EN ISO 8666:2018 Small craft - Principal data (ISO 8666:2016) 8. EN ISO 8849:2018 Small craft - Electrically operated direct-current bilge pumps (ISO 8849:2003) 9. EN ISO 9093-1:2018 Small craft - Seacocks and through-hull fittings - Part 1: Metallic (ISO 9093-1:1994) 10. EN ISO 9093-2:2018 Small craft - Seacocks and through-hull fittings - Part 2: Non-metallic (ISO 9093-2:2002) 11. EN ISO 11192:2018 Small craft - Graphical symbols (ISO 11192:2005) 12. EN ISO 11547:2018 Small craft - Start-in-gear protection (ISO 11547:1994) 13. EN ISO 11812:2018 Small craft - Watertight cockpits and quick-draining cockpits (ISO 11812:2001) 14. EN ISO 12215-1:2018 Small craft - Hull construction and scantlings - Part 1: Materials: Thermosetting resins, glass-fibre reinforcement, reference laminate (ISO 12215-1:2000) 15. EN ISO 12215-2:2018 Small craft - Hull construction and scantlings - Part 2: Materials: Core materials for sandwich construction, embedded materials (ISO 12215-2:2002) 16. EN ISO 12215-3:2018 Small craft - Hull construction and scantlings - Part 3: Materials: Steel, aluminium alloys, wood, other materials (ISO 12215-3:2002) 17. EN ISO 12215-4:2018 Small craft - Hull construction and scantlings - Part 4: Workshop and manufacturing (ISO 12215-4:2002) 18. EN ISO 12215-5:2018 Small craft - Hull construction and scantlings - Part 5: Design pressures for monohulls, design stresses, scantlings determination (ISO 12215-5:2008, including Amd 1:2014) 19. EN ISO 12215-6:2018 Small craft - Hull construction and scantlings - Part 6: Structural arrangements and details (ISO 12215-6:2008) 20. EN ISO 12215-8:2018 Small craft - Hull construction and scantlings - Part 8: Rudders (ISO 12215-8:2009, including Cor 1:2010) 21. EN ISO 12215-9:2018 Small craft - Hull construction and scantlings - Part 9: Sailing craft appendages (ISO 12215-9:2012) 22. EN ISO 12216:2018 Small craft - Windows, portlights, hatches, deadlights and doors - Strength and watertightness requirements (ISO 12216:2002) 23. EN ISO 13297:2018 Small craft - Electrical systems - Alternating current installations (ISO 13297:2014) 24. EN ISO 13590:2018 Small craft - Personal watercraft - Construction and system installation requirements (ISO 13590:2003) 25. EN ISO 14509-1:2018 Small craft - Airborne sound emitted by powered recreational craft - Part 1: Pass-by measurement procedures (ISO 14509-1:2008) 26. EN ISO 14509-3:2018 Small craft - Airborne sound emitted by powered recreational craft - Part 3: Sound assessment using calculation and measurement procedures (ISO 14509-3:2009) 27. EN ISO 15083:2018 Small craft - Bilge-pumping systems (ISO 15083:2003) 28. EN ISO 15084:2018 Small craft - Anchoring, mooring and towing - Strong points (ISO 15084:2003) 29. EN ISO 16180:2018 Small craft - Navigation lights - Installation, placement and visibility (ISO 16180:2013) 30. EN ISO 21487:2018 Small craft - Permanently installed petrol and diesel fuel tanks (ISO 21487:2012, including Amd 1:2014 and Amd 2:2015) 31. EN ISO 25197:2018 Small craft - Electrical/electronic control systems for steering, shift and throttle (ISO 25197:2012, including Amd 1:2014) ANNEX II No Reference of the standard 1. EN ISO 6185-1:2001 Inflatable boats - Part 1: Boats with a maximum motor power rating of 4,5 kW (ISO 6185-1:2001) 2. EN ISO 6185-2:2001 Inflatable boats - Part 2: Boats with a maximum motor power rating of 4,5 kW to 15 kW inclusive (ISO 6185-2:2001) 3. EN ISO 6185-3:2014 Inflatable boats - Part 3: Boats with a hull length less than 8 m with a motor rating of 15 kW and greater (ISO 6185-3:2014) 4. EN ISO 6185-4:2011 Inflatable boats - Part 4: Boats with a hull length of between 8 m and 24 m with a motor power rating of 15 kW and greater (ISO 6185-4:2011, Corrected version 2014-08-01) 5. EN ISO 7840:2013 Small craft - Fire-resistant fuel hoses (ISO 7840:2013) 6. EN ISO 8469:2013 Small craft - Non-fire-resistant fuel hoses (ISO 8469:2013) 7. EN ISO 8849:2003 Small craft - Electrically operated direct-current bilge-pumps (ISO 8849:2003) 8. EN ISO 9093-1:1997 Small craft - Seacocks and through-hull fittings - Part 1: Metallic (ISO 9093-1:1994) 9. EN ISO 9093-2:2002 Small craft - Seacocks and through-hull fittings - Part 2: Non-metallic (ISO 9093-2:2002) 10. EN ISO 11192:2005 Small craft - Graphical symbols (ISO 11192:2005) 11. EN ISO 11547:1995 Small craft - Start-in-gear protection (ISO 11547:1994) EN ISO 11547:1995/A1:2000 12. EN ISO 11812:2001 Small craft - Watertight cockpits and quick-draining cockpits (ISO 11812:2001) 13. EN ISO 12215-1:2000 Small craft - Hull construction and scantlings - Part 1: Materials: Thermosetting resins, glass-fibre reinforcement, reference laminate (ISO 12215-1:2000) 14. EN ISO 12215-2:2002 Small craft - Hull construction and scantlings - Part 2: Materials: Core materials for sandwich construction, embedded materials (ISO 12215-2:2002) 15. EN ISO 12215-3:2002 Small craft - Hull construction and scantlings - Part 3: Materials: Steel, aluminium alloys, wood, other materials (ISO 12215-3:2002) 16. EN ISO 12215-4:2002 Small craft - Hull construction and scantlings - Part 4: Workshop and manufacturing (ISO 12215-4:2002) 17. EN ISO 12215-5:2008 Small craft - Hull construction and scantlings - Part 5: Design pressures for monohulls, design stresses, scantlings determination (ISO 12215-5:2008) EN ISO 12215-5:2008/A1:2014 18. EN ISO 12215-6:2008 Small craft - Hull construction and scantlings - Part 6: Structural arrangements and details (ISO 12215-6:2008) 19. EN ISO 12215-8:2009 Small craft - Hull construction and scantlings - Part 8: Rudders (ISO 12215-8:2009) EN ISO 12215-8:2009/AC:2010 20. EN ISO 12215-9:2012 Small craft - Hull construction and scantlings - Part 9: Sailing craft appendages (ISO 12215-9:2012) 21. EN ISO 12216:2002 Small craft - Windows, portlights, hatches, deadlights and doors - Strength and watertightness requirements (ISO 12216:2002) 22. EN ISO 13297:2014 Small craft - Electrical systems - Alternating current installations (ISO 13297:2014) 23. EN ISO 13590:2003 Small craft - Personal watercraft - Construction and system installation requirements (ISO 13590:2003) EN ISO 13590:2003/AC:2004 24. EN ISO 14509-1:2008 Small craft - Airborne sound emitted by powered recreational craft - Part 1: Pass-by measurement procedures (ISO 14509-1:2008) 25. EN ISO 14509-3:2009 Small craft - Airborne sound emitted by powered recreational craft - Part 3: Sound assessment using calculation and measurement procedures (ISO 14509-3:2009) 26. EN ISO 15083:2003 Small craft - Bilge-pumping systems (ISO 15083:2003) 27. EN ISO 15084:2003 Small craft - Anchoring, mooring and towing - Strong points (ISO 15084:2003) 28. EN ISO 16180:2013 Small craft - Navigation lights - Installation, placement and visibility (ISO 16180:2013) 29. EN ISO 21487:2012 Small craft - Permanently installed petrol and diesel fuel tanks (ISO 21487:2012) EN ISO 21487:2012/A1:2014 EN ISO 21487:2012/A2:2015 30. EN ISO 25197:2012 Small craft - Electrical/electronic control systems for steering, shift and throttle (ISO 25197:2012) EN ISO 25197:2012/A1:2014